UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7134



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK KERRY CRENSHAW,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CR-90-117-N, CA-96-596-2)


Submitted:   January 26, 1999              Decided:   March 5, 1999


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Kerry Crenshaw, Appellant Pro Se. Mark Anthony Exley, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Kerry Crenshaw seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny Cren-

shaw’s motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Crenshaw, Nos. CR-90-117-N; CA-

96-596-2 (E.D. Va. July 22, 1997).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2